 WHITING CORPORATION107intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V.THE REMEDYHaving found that Respondents have engaged in certain unfair labor practices,the undersigned will recommend that they cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Inasmuch as the unfair labor practices found above reveal on the part ofRespondents a fundamental antipathy to the objectives of the Act and thereforejustify an inference that the commission of other unfair labor practices may beanticipated in the future, the undersigned will recommend that Respondents beordered to cease and desist from in any manner interfering with, restraining,and coercing their employees in the exercise of the right q guaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAw1.United Rubber, Cork, Linoleum and Plastic Workers of America, CIO, is alabor organization within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing their employees in the exer-cise of the rights guaranteed in Section 7 of the Act, Respondents have engagedin and are engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]WHITING CORPORATION, SPENCER AND MORRIS DIVISIONandINTERNA-TIONALBROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS ANDHELPERS OF AMERICA, LODGENo.92,A. F. OF L.Case No. 21-CA-1081.May 14,1952Decision and OrderSTATEMENT OF THE CASEUpon a charge filed on April 3, 1951, by International Brotherhoodof Boilermakers, Iron Shipbuilders and Helpers of America, LodgeNo. 92 A. F. of L., herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director forthe Twenty-first Region (Los Angeles, California), issued his com-plaint dated May 10, 1951, against Whiting Corporation, Spencer andMorris Division, Los Angeles, California, herein called the Respon-dent, alleging that the Respondent had engaged in and was engagingin- unfair labor practices affecting commerce within the meaning of99 NLRB No. 27. 108DECISIONS OF NATIONAL LABOR RELATIONS. BOARDSection 8 (a) (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge, complaint, and notice of hearing were served onthe parties on May 11, 1951.With respect to the unfair labor practices, the complaint allegedin substance that, on or about March 19, 1951, and at all times there-after, the Respondent refused to bargain collectively with the Union,the duly designated bargaining representative of its employees in anappropriate unit.The Respondent filed its answer on May 29, 1951, admitting therefusal to bargain, but asserting as affirmative defenses that (a) theBoard erroneously determined that the Union represent a majority ofits employees, and (b) on May 11, 1951, a majority of employees inthe appropriate unit repudiated the Union as their bargaining repre-sentative.Pursuant to notice, a hearing was held on July 2 and 3, 1951, at LosAngeles, California, before A. Bruce Hunt, the Trial Examiner dulydesignated by the Chief Trial Examiner.The General Counsel, theRespondent, and the Union were all represented by counsel.All par-ties participated in the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.After the presentation of the evidence,the parties waived oral argument and the right to file briefs, proposed`findings, and conclusions with the Trial Examiner.With the agreement of the parties, the Trial Examiner on July 3,1951, dictated his Intermediate Report into the record (transcriptpages 103-116), finding that the Respondent had violated Section 8.(a) (1) and (5) of the Act, as alleged in the complaint, and recom-mending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the Intermediate Report.Thereafter, theRespondent filed exceptions, a brief, and an addendum to the brief 1 insupport of the exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.21The General Counsel and the Union both moved to strike the addendumto the briefon the ground that it was filed too late. In its order transferring the case to itself, theBoard specifically stated that exceptions could be filed on or before August 9, 1951.Theaddendum was received on August 8, 1951, within the timelimitation-set forth in theBoard's order.The motions to strike the addendumare therefore denied.2 At the bearing the Respondent moved to dismissthe complaint.For reasons discussedinfra,the motion is hereby denied. WHITING CORPORATION1090The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and makes the following findings, conclusions, and order.'FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, Whiting Corporation, an Illinois corporation hav-ing its principal place of business at Harvey, Illinois, is engaged inthe manufacture of industrial machinery and equipment at a plant inLos Angeles, California, known as the Spencer and Morris Division.During the 12-month period ending April 30, 1950, the Respondentpurchased raw materials, equipment, and supplies valued at morethan $250,000, of which approximately 48 percent was shipped to the-Los Angeles plart from sources outside the State of California.Dur-ing the same period, the Respondent sold finished products valued inexcess of $500,000, of which approximately 45 percent was shippedfrom the Los Angeles plant to points outside the State.The Respondent admits, and we find, that it is engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America, Lodge No. 92, A. F. of L., is a labor organiza-tion admitting to membership employees of the Respondent.M. THEUNFAIR LABOR PRACTICESA. The appropriate unitThe parties agree, and we find, that all production, maintenance,and repair employees at the Respondent's Los Angeles, California,plant, including storekeepers, shipping and receiving clerks, and'The Board agrees with the findings,conclusions,and recommendations of the TrialExaminer.However, as the Intermediate Report is included in the transcript and is notreadily available,the Board makes its own findings in this Decision and Order.One of the principal issues before the Trial Examiner concerned the adequacy of theBoard's original investigation into the eligibility to vote of John D. Norgard and the rightof the Respondent in this unfair labor practice proceeding to litigate this question.Afterissuance of the Intermediate Report,on motion of the Respondent,the Board reopenedthe record in the representation proceeding for the purpose of conducting a formal hearingon Norgard's eligibility.After such hearing, the Board reaffirmed its earlier finding thatNorgard was eligible to vote in the election and that the Union was properly certified asbargaining representatives(99NLRB 117.)In view of the above, and the furtherfact that the record in the representation proceeding is part of the record in the presentunfair labor practice proceeding,we consider that the issue based on the sufficiency of the-Board's earlier investigation of Norgard's eligibility and the right to relitigate this question,has become moot and need not be discussed here. 110DECISIONSOF NATIONALLABOR RELATIONS BOARDworking leadmen, but excluding electricians, clerical and profes-sional employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.B. The Union's majority statusOn October 18, 1950, pursuant to a Board Decision and Direction,of election, an election by secret ballot was conducted among em-ployees in the appropriate unit.Of 35 ballots cast, 17 were for theUnion, 16 were against the Union, and 2 were challenged 4 As thechallenged ballots were sufficient in number to affect the results ofthe election, the Regional Director investigated the challenges andrecommended that they be overruled.The Respondent excepted tothe Regional Director's ruling as to one of the challenged voters,John D. Norgard (also known as Jack Norgard), contending thathe was not an eligible voter.On February 2, 1951, the Board upheldthe Regional Director's rulings and directed that both challengedvotes be opened and counted.5The revised tally of ballots showedthat 18 votes had been cast for, and 17 against, the Union. There-upon, on February 16, 1951, the Board certified the Union as bargain-ing representative of the employees in the appropriate unit.Subsequently, on August 6, 1951, after the issuance of the Inter-mediate Report in this case, the Respondent filed a motion to reopenthe record in the representation proceeding and to conduct a hear-ing on the voting eligibility of Norgard.The Board granted themotion.After a hearing we have reaffirmed the earlier decision thatNorgard was eligible to vote in the election .6Accordingly, the Board finds that on February 16, 1951, and at alltimes thereafter, the Union was and now is the exclusive representa-tive of all. the employees in the above-described appropriate unit forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment, and other conditions of employment.C. The refusal to bargainOn February 27, 1951, after the Board issued its certification, theUnion requested a meeting with the Respondent for the purpose ofnegotiating an agreement covering employees in the appropriate unit.On March 28, 1951, after some intervening correspondence, the Re-spondent replied that it would not proceed with negotiations "untilsuch time as it has been conclusively determined whether or not the4 Anotherlabor organization,International Association of Bridge,Structural and Orna-mental Iron Workers,Local 509, AFL,was also onthe ballot, but receivedno votes.s 92 NLRB 1851.*Whiting Corporation,Spencer and Morrie Division,99 NLRB 117. 'WHITING CORPORATION111:Board's ruling in regards to Norgard's 'vote is proper."The Re-spondent also invited the Union to file a refusal-to-bargain charge withthe Board, in order that the validity of the Board's finding as toNorgard could be judicially determined.We find that on March 28, 1951,,and, thereafter, the Respondentrefused to bargain collectively with the Union in violation of Sec-tion 8 (a) (5) of the Act, thereby also interfering with, restraining,.and coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in Section III, above,-occurring in connection with the operations of the Respondent de-scribed- in Section I, above, have ^a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to, and have led to, labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYThe Respondent contends that no remedial order should be enteredin this case, because its refusal to bargain was only technical andbecause after that refusal a majority of employees repudiated theUnion. In this connection, the Respondent offered to prove that onMay 11, 1951,afterithad refused to bargain with the Union, itreceived a petition signed by approximately 70 percent of the em-ployees in the appropriate unit, repudiating the Unionas bargainingrepresentative.The Trial Examiner rejected the offer upon theground that, as the repudiation occurred after the refusal to bargain,it was not the motivating factor-in that refusal,r and therefore couldnot render ineffective the certification of February 16, 1951.On March 28, 1951, as we have found, the Respondent unlawfully-refused to bargain with the Union. It is not material,as a matter oflaw, that the refusal was based on a desire to secure judicial review.of a determination made in the earlier representation proceeding.8°On May 18, 1951, after the receipt of the petition repudiating the Union, the Re-spondentwrote the Union that the petition "constitutes an additional reason for decliningto bargain with your organization on behalf of our employees."8In its brief, the Respondent attempts to draw a distinction between "technical"and "wrongful" refusals to bargain. In the first category it would put refusals designedto'secure judicial review of Board determinations; in the second, refusals to bargainmotivated by bad faith. It would apply theFranks Bros. (infra)doctrine to the latter,uponemployees of a refusal to bargain is as great in one case as in the other.We per-ceive no basis therefore for limiting theFranksBros. doctrine to so-called "wrongful"refusalsto bargain. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe discouraging effect upon employees of a refusal to bargain is notlikely to be different because of the motive animating the employer.As the Board has said : 9Employees join unions primarily in order to secure the benefitsof collective bargaining.When an employer refuses to bargainwith a union, especially when the refusal is protracted, employeesupport usually withers and dies.Old employees lose interest andresign; new employees refuse to join.The effect of an unremediedrefusal to bargain with a union, even where standing alone andunaccompanied by any other unfair labor practices, is to discreditthe union in the eyes of old and new employees, to drive them toa second choice, or to persuade them to abandon collective bar-gaining altogether.Any loss of the Union's majority after March 28, 1951, must, there-fore be attributed to the Respondent's unlawful refusal to bargain: 0We have found that the Respondent unlawfully refused to bargainwith the Union.We believe that to effectuate the policies of theAct, we must order the Respondent to bargain with the Union for theemployees in the appropriate unit.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, Lodge No. 92, A. F. of L., is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.All production, maintenance, and repair employees at the Re-spondent's Los Angeles, California, plant, including storekeepers,shipping and receiving clerks, and working leadmen, but excludingelectricians, clerical and professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.3. International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, Lodge No. 92, A. F. of L., was on FebruaryLancaster Foundry Corporation,82 NLRB 1255.10 Franks Bros. Companyv.N. L. R.B.,321 IT. S. 702;N.L. R. B.v. Sanson Hosiery Mills,Inc.,195 F. 2d 350 (C. A.5) ;West Texas Utilities Co. v. N.L.R. B.,184 F. 2d 233(C. A. D. C.);N. L. R. B. v. Andrew Jergen8 Company,175 F. 2d 130(C. A. 9).The Respondent relies on N.L. if. B.v.Vulcan ForgingCo., 188 F. 2d 927(C.A. 6), toexcuse its refusal to bargain.In that case, shortly after certification,but before theconclusion of negotiations,the employees repudiated their union.The employer thereuponrefused to bargain.The court held that the employer's refusal was lawful.However,unlike the present case,the repudiation occurredbeforethe refusal to bargain and couldnot be attributed to that refusal.We do not therefore consider theVulcan Forgingcaseapposite. WHITING CORPORATION11316, 1951, and at all times since has been, the exclusive representativeof all employees in the appropriate unit for purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing on and after March 28, 1951, to bargain collectivelywith International Brotherhood of Boilermakers, Iron Shipbuildersand Helpers of America, Lodge No. 92, A. F. of L., as the exclusive rep-resentative of its employees in an appropriate unit, the Respondenthas engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.5.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the Re--spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) of theAct.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Whiting Corporation,Spencer and Morris Division, Los Angeles, California, its officers,agents, successors, and assigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Boilermakers, Iron Shipbuilders and Helpers of America,Lodge No. 92, A. F. of L., as the exclusive representative of all itsemployees in the appropriate unit with respect to rates of pay, wages;hours of employment, or other conditions of employment.(b) In any other manner interfering with the efforts of Interna-tional Brotherhood of Boilermakers,' Iron Shipbuilders and Helpersof America, Lodge No. 92, A. F. of L., to negotiate for or representthe employees in the appropriate unit.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Boilermakers, Iron Shipbuilders and Helpers of America,Lodge No. 92, A. F. of L., as the exclusive representative of all em-ployees in the appropriate unit described above, and embody anyunderstanding reached in a signed contract.(b) Post in conspicuous places at its plant in Los Angeles, Califor-nia, including all places where notices to employees are customarilyposted, copies of the notice attached hereto as Appendix?'Copies11 Inthe event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Derision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 114DECISIONSOF NATIONALLABOR RELATIONS BOARDof said notice, to be furnished by the Regional Director for the-Twenty-first Region, shall, after.being duly signed by the.Respond-ent's representative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for at least sixty (60) consecutivedays thereafter.Reasonable steps shall be taken by the Respondent tooinsure that such notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Twenty-firsbRegion, Los,,Angeles, California, in writing of the steps taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively upon request with INTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS AND HELPERSOF AMERICA, LODGE No. 92, A. F. OF L., as the exclusive representa-tive of all employees in the bargaining unit described below, withrespect to rates of pay, wages, hours of employment, other con-ditions of employment and, if any understanding is reached, em-body such understanding in a signed agreement.The bargainingunit is :-All production, maintenance, and repair employees at ourLos Angeles, California, plant, including storekeepers, ship-ping and receiving clerks; and working leadmen, but exclud-ing electricians, clerical and professional employees, guards,and supervisors as definedin the Act.WE WILL NOT in any manner interfere with theeffortsof INTER-NATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSAND HELPERS OF AMERICA,LODGE No. 92, A. F. OF L., to negotiatefor or represent the employees in the aforesaid unit as their exclu-sive bargaining agent.WHITING CORPORATION,SPENCER AND MORRISDIVISION,Employer.By -----------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date thereof,and must not be altered, defaced, or covered by any other material.